Citation Nr: 0732729	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-33 077	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for low back disability, 
including as secondary to service connected left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to service connected left 
knee disability.

3.  Entitlement to a rating in excess of 20 percent for 
residuals, left knee injury, with chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and O.G.
ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1976 to June 1977.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision of the Department of Veterans Affairs (VA), regional 
office (RO) in Waco, Texas.  The veteran testified at a 
videoconference hearing before the undersigned in July 2007; 
a transcript of that hearing is of record.

The issues of entitlement to service connection for a right 
knee disability, to include as secondary to service connected 
left knee disability; and to a rating in excess of 20 percent 
for residuals, left knee injury, with chondromalacia, are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDINGS OF FACT

1.  An unappealed rating decision in July 2001 denied service 
connection for a low back disability, based essentially on 
findings that no back pathology was noted in service, that 
the veteran suffered a back injury in 1997, and that no 
competent (medical) evidence linked the veteran's current 
back disability to his service or to his service connected 
left knee disability.

2.  Evidence received since the July 2001 rating decision 
does not tend to suggest that the veteran's current low back 
disability may be related to his service or to a service 
connected disability; does not relate to an unestablished 
fact necessary to substantiate the claim of service 
connection for a low back disability; and does not raise a 
reasonable possibility of substantiating the claim.
CONCLUSION OF LAW

Evidence received since the July 2001 rating decision is not 
new and material, and the claim of service connection for a 
low back disability may not be reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156(a)(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his attempt to reopen his low 
back claim.  Letters from the RO in February 2004 and October 
2004 explained what the evidence needed to show to 
substantiate the claim.  They also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The October 2004 letter also 
instructed him that since his claim for service connection 
for a low back disability had been subject to a previous 
final denial, in order for him to reopen his claim, he needed 
to submit new and material evidence and it explained what 
kind of evidence would be new and material.  Kent v 
Nicholson, 20 Vet. App. 1 (2006).  The August 2004 statement 
of the case (SOC) and subsequent supplemental SOCs provided 
the text of applicable regulations, explained what the 
evidence showed and why the claim was denied, and 
readjudicated the claim after notice and response.  A March 
2006 letter provided notice regarding rating criteria and 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); however such notice is not relevant 
where the claim to reopen is denied.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with relevant 
private and VA medical evidence.  The duty to assist by 
arranging for a VA examination does apply in a claim to 
reopen unless new and material evidence is received; see 
38 C.F.R. § 3.159(c)(4)(C)(iii)).  The veteran has reported 
that he was treated for a back injury in service at Ft. Hood, 
Texas.  Review of the service medical records shows that Ft. 
Hood records are associated with the claims file.  There is 
no allegation by the veteran that any outstanding Social 
Security Administration (SSA) records may pertain to his 
attempt to reopen his claim for service connection for a low 
back disability.  He has not identified any additional 
evidence pertinent to the claim.  VA's assistance obligations 
are met.  The veteran is not prejudiced by the Board's 
proceeding with appellate review.




II. Factual Background

A July 2001 rating decision denied service connection for a 
low back disability on both a direct and secondary basis.  
The veteran was notified of the decision by a letter in July 
2001; he did not file a notice of disagreement with the 
decision.  

The evidence of record at the time of the July 2001 denial 
included the veteran's service medical records, which showed 
no complaints or treatments for a low back disability.  A 
medical board examination in March 1977 noted normal spine 
examination.  Private medical records showed that the veteran 
injured his back sliding a box of books in August 1997, and 
the veteran filed a Workers' Compensation claim.  Back 
surgery for herniated disc was performed in October 1997.  A 
January 1998 statement from W.E.B., Jr., M.D., indicated that 
the veteran's "current limp in association with the left 
lower extremity is most likely increasing some of the 
mechanical dysfunctions in his low back."  Further surgery 
was performed in July 2000.  A March 2001 VA examination 
diagnosed chronic low back pain status post discectomy and 
spinal fusion.

The veteran's current attempt to reopen the claim of service 
connection for a low back disability was initiated in January 
2004.  Relevant evidence added to the record since July 2001 
includes recent VA X-ray and MRI reports, as well as 
outpatient records noting complaints of back pain.

III.  Legal Criteria and Analysis

Service connection for a low back disability was denied by 
the RO in July 2001.  The veteran was properly notified of 
that decision and of his appellate rights, and did not appeal 
it.  Accordingly, the July 2001 determination is final.  
38 U.S.C.A. § 7105.  Generally, when a claim is disallowed, 
it may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  Id.  However, 
under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." [38 C.F.R. § 3.156(a), 
which defines "new and material evidence", was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date (in January 2004), and the new 
definition applies.]

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The VA treatment, X-ray, and MRI reports are "new" in they 
were not before the RO at the time of the July 2001 decision.  
However, as they do not contain any statements relating the 
veteran's current low back disability either to his period of 
active duty or to his service connected left knee disability, 
they do not bear specifically on the matter under 
consideration, and are not material.  Regarding the veteran's 
own opinion/assertions that he has a low back disability that 
began in service or is related to his left knee disability, 
such opinion not only duplicates evidence of record in July 
2001, but it is also not competent evidence, as he lacks 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

No item of evidence received since the RO's July 2001 
decision is competent evidence that bears directly and 
substantially upon the specific matter at hand, or is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
low back disability.  Accordingly, the additional evidence 
received since July 2001 is not "new and material evidence," 
and the claim of service connection for a low back disability 
may not be reopened.



ORDER

The appeal to reopen a claim of entitlement to service 
connection for a low back disability is denied.


REMAND

At his hearing before the undersigned, the veteran asserted 
that his service connected left knee disability had worsened 
since his most recent VA examination in July 2005.  Notably, 
that examination was more than 2 years ago; a contemporaneous 
VA examination is needed to determine the current severity of 
the disability.

Additionally, the veteran reported treatment for both his 
left and right knee disabilities from a private neurologist.  
Records of such treatment may contain critical information 
and should be obtained. 

Finally, it appears that the veteran was awarded SSA 
disability benefits in August 2000.  The medical records 
considered in conjunction with the SSA determination are 
constructively of record, but have not been secured.  Such 
records may contain information pertinent to the remaining 
claims; VA is obliged to obtain them.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from SSA copies 
of the medical records considered in the 
determination on the veteran's application 
for SSA disability benefits.


2.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for his left or 
right knee disability and to provide any 
releases necessary for records of such 
treatment or evaluation to be obtained.  
The RO should obtain complete records of 
the treatment and evaluations from all 
sources identified, specifically to 
include all records from Dr. David J. 
Schickner in Waco, Texas.

3.  The RO should then arrange for the 
veteran to be examined by an orthopedic 
specialist to determine the current 
severity of his left knee disability.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examination must include 
range of motion studies of the knee with 
notation of any additional limitation of 
motion due to pain.  The examiner must 
note whether there is instability or 
subluxation and, if so, the degree of such 
impairment.  All functional limitations 
resulting from the left knee disability 
should be identified.  The examiner should 
also offer an opinion as to whether the 
veteran's service connected left knee 
disability renders him incapable of 
obtaining and maintaining gainful 
employment.  The examiner must explain the 
rationale for all opinions given.

4.  The RO should then review the claims 
for service connection for a right knee 
disability and for an increased rating for 
left knee disability.  If either remains 
denied, the RO should issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


